DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [0042] of the description: 12.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Fig. 4 not mentioned in the description: 118a.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “anterior surface that includes the plurality of tracks” as set forth in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities: The description in paragraphs [0039] and [0053] directed to the plurality of tracks being on the anterior surface of the adaptor should be corrected because such description does not correspond to what is shown in the embodiments of Fig. 1 and Figs. 9-9C, respectively, as alleged.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is indefinite because it improperly depends from itself.  For purposes of this examination, claim 15 will be treated as if it depends from independent claim 11.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,155,118 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited in claims 1-9 of U.S. Patent No. 11,155,118 B1.  In other words, claims 1-9 of U.S. Patent No. 11,155,118 B1 fully encompasses the subject matter of claims 1-10 and therefore anticipates claims 1-10.

8.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

9.	Claims 11-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 10-19 of prior U.S. Patent No. 11,155,118 B1. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


11.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mooney et al. (2013/0076106 A1; hereinafter “Mooney”; previously cited). 
	Mooney discloses a wheel center cap assembly 1, comprising: an adapter 4 configured to couple with a center region of a vehicle wheel (Abstract) and including a plurality of tracks 34; a plurality of lug sleeves 5 configured to couple with a plurality of lugs 3 of the vehicle wheel, at least one of the plurality of lug sleeves slidably coupled to at least one of the plurality of tracks of the adapter (evident from Figs. 4 and 5, and paragraphs [0080-0081]); and a wheel center cap 8 that registers with a center region 14 of the adapter (Figs. 1 and 2), wherein the plurality of tracks extend radially from the center region of the adapter (Figs. 3-5), wherein the adapter comprises an annular or disk body (Figs. 3-5), wherein the wheel center cap is removable (evident from Fig. 1), and wherein the plurality of tracks are configured to accommodate a combination of 4 lug sleeve, 5 lug sleeves, 6 lug sleeves, or 8 lug sleeves (Figs. 4 and 5, and paragraphs [0080-0081]).

12.	Claims 1-3, 6, 8-10, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canfield et al. (US 2021/0063267 A1; hereinafter “Canfield”; newly cited).
	Regarding claims 1-3, 6 and 8-10, Canfield discloses a wheel center cap assembly, comprising: an adapter 100 configured to couple with a center region 310 of a vehicle wheel (Fig. 3B) and including a plurality of tracks (102, 104, 106, 108, 110); a plurality of lug sleeves 202 configured to couple with a plurality of lugs 304, 306 of the vehicle wheel, at least one of the plurality of lug sleeves slidably coupled to at least one of the plurality of tracks of the adapter (evident from paragraph [0043] and Figs. 2A-2C); and a wheel center cap (412 or 512) that registers or is integral with a center region of the adapter (Figs. 4A-5B), wherein the plurality of tracks extend radially from the center region of the adapter (Figs. 1A-2C), wherein the adapter comprises an annular or disk body (paragraph [0043] and Figs. 1A-2C), wherein each lug sleeve comprises: a cylindrical body with a top surface (surface that includes threaded holes 224) and a bottom surface (unlabeled open surface that receives the adapter 208 and lug nut 304); a track receiving cavity 224 on the top surface of the lug sleeve configured to register with at least one of the plurality of tracks of the adapter via thumbscrew 132 so that the lug sleeve can move along a length of the at least one of the plurality of tracks (evident from Figs. 2A-2C); and a lug receiving aperture on the bottom surface (Fig. 2D), wherein the wheel center cap is removable (evident from Figs. 4A-5B), wherein the plurality of tracks are configured to accommodate a combination of 4 lug sleeve, 5 lug sleeves, 6 lug sleeves, or 8 lug sleeves (Figs. 2A-2C; paragraphs [0037-0042]), and wherein the plurality of tracks are labeled with markings adapted to instruct a user on a placement of the plurality of lug sleeves (Figs. 1A-1D; paragraph [0042]).
	Regarding claims 16, 17 and 20, Canfield discloses a wheel center cap assembly, comprising: an adapter 100 configured to couple with a center region 310 of a vehicle wheel (Fig. 3B), the adapter including a plurality of tracks (102, 104, 106, 108, 110); a plurality of lug sleeves 202 configured to couple with a plurality of lugs 304, 306 of the vehicle wheel, at least one of the plurality of lug sleeves slidably coupled to at least one of the plurality of tracks of the adapter (evident from paragraph [0043] and Figs. 2A-2C), wherein each lug sleeve comprises: a cylindrical body with a top surface (surface that includes threaded holes 224) and a bottom surface (unlabeled open surface that receives the adapter 208 and lug nut 304); a track receiving cavity 224 on the top surface of the lug sleeve configured to register with at least one of the plurality of tracks of the adapter via thumbscrew 132 so that the lug sleeve can move along a length of the at least one of the plurality of tracks (evident from Figs. 2A-2C); and a lug receiving aperture on the bottom surface (Fig. 2D); and a wheel center cap (412 or 512) that registers or is integral with a center region of the adapter (Figs. 4A-5B), wherein the plurality of tracks extend radially from the center region of the adapter (Figs. 1A-2C), and wherein the plurality of tracks are configured to accommodate a combination of 4 lug sleeve, 5 lug sleeves, 6 lug sleeves, or 8 lug sleeves (Figs. 2A-2C; paragraphs [0037-0042]).

13.	Claims 1-3, 5, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bullock et al. (US 8,943,865 B1; hereinafter “Bullock”; newly cited).
	Regarding claims 1-3, 5 and 9, Bullock discloses a wheel center cap assembly 20, comprising: an adapter 21 configured to couple with a center region of a vehicle wheel 101 (Fig. 3) and including a plurality of tracks 24; a plurality of lug sleeves 23 configured to couple with a plurality of lugs 30 of the vehicle wheel (Fig. 3; lines 9-14 of col. 4), at least one of the plurality of lug sleeves slidably coupled to at least one of the plurality of tracks of the adapter (lines 15-45 of col. 4); and a wheel center cap 22 that registers or is integral with a center region of the adapter (Figs. 1 and 3), wherein the plurality of tracks extend radially from the center region of the adapter (Fig. 1), wherein the adapter comprises an annular or disk body (Fig. 3; lines 55-56 of col. 3), wherein the plurality of tracks are disposed on a posterior surface of the adapter (Fig. 1), and wherein the plurality of tracks are configured to accommodate a combination of 4 lug sleeve, 5 lug sleeves, 6 lug sleeves, or 8 lug sleeves (lines 29-33 of col. 4).
	Regarding claims 11 and 14, Bullock discloses a wheel center cap assembly 20, comprising: an adapter 21 having a disk body (Fig. 3; lines 55-56 of col. 3) and configured to couple with a center region of a vehicle wheel 101 (Fig. 3), the adapter including a plurality of tracks 24 on a posterior surface of the disk body that extend radially from a center region of the adapter (Fig. 1); and a plurality of lug sleeves 23 configured to couple with a plurality of lugs 30 of the vehicle wheel (Fig. 3; lines 9-14 of col. 4), at least one of the plurality of lug sleeves slidably coupled to at least one of the plurality of tracks of the adapter (lines 15-45 of col. 4); and a wheel center cap 22 that registers or is integral with a center region of the adapter (Figs. 1 and 3), and wherein the plurality of tracks are configured to accommodate a combination of 4 lug sleeve, 5 lug sleeves, 6 lug sleeves, or 8 lug sleeves (lines 29-33 of col. 4).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of Canfield.
	Bullock fails to disclose the plurality of tracks being labeled with markings adapted to instruct a user on a placement of the plurality of lug sleeves.  
	Canfield, however, teaches a wheel center cap assembly in which the plurality of tracks are labeled with markings adapted to instruct a user on a placement of the plurality of lug sleeves (Figs. 1A-1D; paragraph [0042]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap assembly of Bullock by labeling the plurality of tracks with markings to instruct a user on a placement of the plurality of lug sleeves, such as taught by Canfield, to provide predictable results for facilitating assembly of the wheel center cap assembly to wheels that have varying wheel bolt patterns.

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Canfield in view of Brown et al. (US 4,382,635; hereinafter “Brown”; newly cited).
	Canfield fails to disclose the lug receiving aperture on the bottom surface of each lug sleeve including a perimeter adapted to snap onto an existing wheel lug of the vehicle wheel.  Instead, Canfield utilizes magnets to couple the lug sleeve to the wheel lug.
	Brown, however, teaches a wheel center cap assembly in which a lug receiving aperture (aperture between fingers 36 that receive the lug nut 42) on the bottom surface of each lug sleeve 32 includes a perimeter adapted to snap onto an existing wheel lug of the vehicle wheel (Fig. 2; lines 26-46 of col. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel center cap assembly of Canfield by substituting its lug sleeve and lug coupling arrangement for a coupling arrangement in which a perimeter on the bottom surface of the lug sleeve is adapted to snap onto an existing wheel lug of the vehicle wheel, such as taught by Brown, as a well-known alternative coupling arrangement that would provide predictable results for securing the wheel center cap assembly to the wheel.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617